            CASE 0:20-cv-02120-ECT-HB Doc. 1 Filed 10/06/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA



STATE FARM LIFE INSURANCE
COMPANY,
                                               Civ. Action No.: ______________________
                               Plaintiff,

       v.
                                                    INTERPLEADER COMPLAINT
DUSTIN K YOUNGS, S.A.G., a minor,
NANCY GEIB, solely in her role as
mother/guardian of S.A.G., and
DEBORAH CUNNINGHAM,

                               Defendants.


       Plaintiff, State Farm Life Insurance Company (“SFLIC”), an insurance company

organized under the laws of the State of Illinois, with its principal place of business at

Bloomington, Illinois, by way of Complaint in Interpleader says:


                                      THE PARTIES


       1.      SFLIC is an insurance company organized and existing under the laws of the

State of Illinois with its principal place of business in Bloomington, Illinois.

       2.      Defendant Dustin K. Youngs, is an adult individual, on information and

belief, resides in Sandstone, MN. Upon information and belief, Youngs is the nephew of

Robert J. Cunningham, deceased (“Insured”) and is named in this action as a putative

beneficiary of the life insurance proceeds at issue in this action.
            CASE 0:20-cv-02120-ECT-HB Doc. 1 Filed 10/06/20 Page 2 of 5




       3.      Defendant S.A.G., is a minor and, on information and belief, resides in Little

Canada, MN. Upon information and belief, S.A.G. is the niece of Robert J. Cunningham,

the Insured and is named in this action as a putative beneficiary of the life insurance

proceeds at issue in this action.

       4.      Defendant Nancy Geib is an adult individual who, on information and belief,

resides in Little Canada, MN Upon information and belief, Nancy Geib is the mother and

legal guardian of S.A.G.

       5.      Deborah Cunningham (“Cunningham”), is an adult individual, who, on

information and belief, resides in Hugo, MN. Cunningham is the wife of the Insured and

is named in this action as a putative beneficiary of the life insurance proceeds at issue in

this action.


                                     JURISDICTION

       6.      This Court has original jurisdiction over this Interpleader action pursuant to

28 U.S.C. § 1332, because the amount in controversy is greater than $75,000.00, and there

is diversity of citizenship among the parties. Jurisdiction is also appropriate under Rule

22 of the Federal Rules of Civil Procedure.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(3) and 28

U.S.C. § 1391(a) because it is the judicial district in which at least one of the defendants

resides.




                                              2
             CASE 0:20-cv-02120-ECT-HB Doc. 1 Filed 10/06/20 Page 3 of 5




                        FACTS SUPPORTING INTERPLEADER

       8.       On January 14, 2008, SFLIC issued a life insurance policy to Insured, bearing

Policy No. LF-2477-9562 (the “Policy”). Attached hereto as Exhibit A is a true and correct

copy of the Policy.

       9.       At all relevant times, the Insured, by virtue of paying life insurance premiums

was covered for basic life insurance in the amount of $250,000.00 (“Total Death Benefit”).

       10.      On or about December 9, 2007, Insured executed a Life Insurance application

in which he listed Deborah Cunningham as the primary beneficiary of the Policy and

Dustin K. Youngs, as the successor beneficiary of the Policy. Attached hereto as Exhibit

B is a true and correct copy of Insured’s Life Insurance application.

       11.      On or about January 2, 2017, Insured executed a Change of Beneficiary Form

which listed Dustin K. Youngs and S.A.G. as the primary beneficiaries of the Policy.

Attached hereto as Exhibit C is a true and correct copy of the Change of Beneficiary Form.

       12.      SFLIC has received information that the Insured died in the State of

Minnesota on June 10, 2020. Attached hereto as Exhibit D is a true and accurate copy of

the Insured’s Death Certificate, as provided to SFLIC.

       13.      As a consequence of the Insured’s death, the Total Death Benefit became

due.

       14.      Youngs and Cunningham have each made a claim for the Total Death Benefit

under the Policy. S.A.G. has not made a claim for the Total Death Benefit. Attached hereto

as Exhibit E is a true and correct copy of the Life Insurance Claim form dated July 13,



                                               3
             CASE 0:20-cv-02120-ECT-HB Doc. 1 Filed 10/06/20 Page 4 of 5




2020 by Youngs. Attached hereto as Exhibit F is a true and correct copy of the Life

Insurance Claim form dated July 14, 2020 by Cunningham.

       15.      Youngs’ claim for the Total Death Benefit is based upon his name appearing

on the January 2017 Change of Beneficiary form as one of two primary beneficiaries.

       16.      Cunningham’s claim for the Total Death Benefit is based upon her allegation

that a mistake was made in the January 2017 Change of Beneficiary form in that Youngs

and S.A.G. were to be named as successor beneficiaries not primary beneficiaries.

       17.      SFLIC has not paid the Total Death Benefit to either claimant.


                   THE APPROPRIATENESS OF INTERPLEADER

       18.      SFLIC claims no title to or interest in the Total Death Benefit to be paid

under the Policy on account of the death of the Insured and is ready and willing to pay the

Total Death Benefit to the person(s) entitled to it, but SFLIC is unable to make that

determination without exposing itself to double or multiple liability on account of the

potential competing claims made by or available to defendants.

       19.      SFLIC has no means other than this Interpleader action of protecting itself

against multiple conflicting or potentially conflicting claims and/or possible multiple

litigation on the part of the defendants as to the Total Death Benefit.

       20.      SFLIC is a mere stakeholder in this action, having and claiming no interest

in the Total Death Benefit payable upon the death of the Insured. SFLIC is ready and

willing to deposit the Total Death Benefit, together with accrued claim interest, if any, into

the Court, or with a person duly authorized by the Court to receive it.


                                              4
            CASE 0:20-cv-02120-ECT-HB Doc. 1 Filed 10/06/20 Page 5 of 5




                                  PRAYER FOR RELIEF

          WHEREFORE, SFLIC respectfully requests that this Court grant the following

relief:

    A.       Directing SFLIC to pay the Total Death Benefit, together with claim interest, if
             any, into this Court, or to such other person as the Court directs;

    B.       Directing the defendants to interplead their rights to such sum;

    C.       Restraining the defendants, and each of them, from instituting or maintaining
             any action against SFLIC to recover such sum;

    D.       Discharging SFLIC from all liability to the defendants arising out of the matters
             set forth herein upon payment of the Total Death Benefit, together with
             applicable claim interest, if any, into this Court;

    E.       Entry of an Order awarding SFLIC payment of its reasonable attorney’s fees and
             costs necessitated by the bringing of this action; and

    F.       Such other relief as is deemed just and proper.


Dated: October 6, 2020                             BERENS & MILLER, P.A.

                                                   s/Erin K. F. Lisle
                                                   Barbara Podlucky Berens, #209788
                                                   Erin K. F. Lisle, #238168
                                                   80 S. 8TH Street, Suite 3720
                                                   Minneapolis, MN 55402
                                                   Telephone: (612) 349-6171
                                                   Facsimile: (612) 349-6416
                                                   bberens@berensmiller.com
                                                   elisle@berensmiller.com

                                                   Attorneys for Plaintiff State Farm Life
                                                   Insurance Company




                                               5
